Order entered June 13, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00399-CV

            IN THE INTEREST OF M.P.B., ET AL ., CHILDREN

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-20-00678-W

                                    ORDER

      Before the Court is appellants’ joint motion for a ten-day extension of time

to file their briefs. We GRANT the motion and ORDER the briefs be filed no

later than June 24, 2022.


                                            /s/   CRAIG SMITH
                                                  JUSTICE